Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's amendment filed on 09/26/2021 has been entered and carefully considered.
Claims 1, 9, 16 have been amended.
Claims 14-15 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 09/26/2021, with respect to claims 8 and 13 have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection, the 35 U.S.C. 101, and the 35 U.S.C. 103(a) rejection have been withdrawn.
Reasons for Allowance
Claims 1-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 9, and 16 are allowable over the prior art of record because none of the prior art teach wherein determining of the stride period further includes: determining a step frequency; comparing the step frequency to an average step frequency, and adjusting the step frequency when the step frequency is different 
Claims 2-8, 10-13, 17-20 are considered allowable based on their respective dependence on allowed claims 1, 9, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN H LE/Primary Examiner, Art Unit 2862